Citation Nr: 0309150	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from January 1976 to April 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the RO.  

The record indicates the veteran failed to report for her 
hearing scheduled in February 2000 before a Veterans Law 
Judge.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  



FINDINGS OF FACT

1.  The veteran did not manifested bronchial asthma in 
service or for many years thereafter.  

2.  The veteran currently is not shown to have asthma that is 
due to any event in service or as the result of a service-
connected disability.  



CONCLUSION OF LAW

The veteran's disability manifested by asthma is not due to 
disease or injury that was incurred in or aggravated by 
service; nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to her claim.  

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for asthma.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what she 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  


II.  Service Connection for Asthma

A.  Factual Background 

A careful review of service medical records shows that the 
veteran had treatment on a few occasions for an upper 
respiratory infection and acute sinusitis.  There was no 
diagnosis of asthma.  

The service medical records at the time of the veteran's 
separation examination in February 1982 show normal sinuses, 
as well as normal lungs and chest, ears, nose, mouth and 
throat.  

The medical records from the veteran's Reserve component 
reflect objective evidence of some whizzing while breathing 
in April 1983.  The assessment was that of maxillary 
sinusitis.  

The non-VA medical records dated in November 1990 show an 
assessment of bronchial asthma by history.  

The non-VA medical records dated in August 1992 show an 
assessment of severe bronchial asthma.  The veteran had 
reported a history of bronchial asthma of two years' 
duration.  

The non-VA medical records dated in November 1994 show a 
diagnosis of acute asthmatic attack.  

The non-VA medical records dated in June 1995 show a 
diagnosis of asthmatic bronchitis.  

The non-VA medical records dated in February 1999 show a 
diagnosis of bronchial asthma.  

The veteran underwent a VA examination in December 2002.  She 
reported experiencing wheezing and shortness of breath in 
1979 during basic training while running, but not having been 
diagnosed with asthma until approximately 5 or 6 years ago.  

The current symptoms include those of shortness of breath at 
rest and with exertion, particularly with an activity when 
going up inclines and with weather changes; wheezing; a 
productive cough with yellow sputum; and a history of upper 
respiratory infections requiring antibiotics.  She denied 
having any hemoptysis.  

The veteran reported having had one period of incapacitation 
in the past year, as well as asthmatic attacks about once or 
twice a month.  

Upon examination, there was no active pulmonary disease.  The 
veteran's heart was not enlarged.  There was slight 
hyperinflation of the lung fields.  

The diagnosis was that of asthma, which was stable on current 
treatment.  It was the opinion of the VA examiner that there 
is no specific etiology for the veteran's asthma.  There is 
neither a history of smoking nor occupational exposure that 
could explain her development of asthma.  

The VA examiner also noted that the isolated incidents of 
upper respiratory infection in service were without 
complication.  It was the opinion of the VA examiner that the 
veteran had not incurred any disease or injury during service 
that contributed to her asthma.  The examiner also did not 
feel that her military service had aggravated her asthma 
because she had been diagnosed with asthma 5 or 6 years ago 
in 1996 and had completed service in 1982.  

The examiner added that, although it was possible, it was 
highly unlikely that she did not develop any symptoms 
consistent with asthma or had been diagnosed with asthma 
while performing physical exercise and training during her 
military service.  

The statements of the veteran in the claims folder are to the 
effect that she had breathing and nausea problems in service, 
which were symptoms of asthma.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
significant abnormalities of the nose, sinuses, mouth, or 
lungs, and the Board presumes the veteran to have been in 
sound condition at the time of entry.  Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 
(2002).

In the instant case, the service medical records show neither 
manifestations of asthma nor complaints of shortness of 
breath.  The isolated incidences of upper respiratory 
infection were noted to be without complication.  

The post-service medical records reflect bronchial asthma and 
asthmatic attacks beginning in the early 1990's, many years 
after the veteran's separation from service.  The more recent 
records show continuing problems with acute exacerbations.  
The veteran continues to take daily medications.  

The evidence indicates some whizzing while breathing and 
shortness of breath in April 1983, approximately one year 
after the veteran's separation from service.  These symptoms 
were attributed to maxillary sinusitis; asthma was not 
diagnosed at that time.  

Moreover, the Board notes that asthma is not one of the 
chronic diseases within the meaning of 38 C.F.R. § 3.309(a) 
which, should it manifest to a degree of 10 percent within 
one year from the date of termination of active service, 
would be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  The Board notes 
that asthma was not found at the time of the veteran's 
examination for separation from service in 1982.  

While the evidence tends to show a continuity of 
symptomatology of bronchial asthma since the early 1990's and 
more recent evidence of acute asthmatic attacks, there is no 
competent evidence of a causal nexus to an incident of 
service-including the isolated incidents of upper 
respiratory infection.  See, e.g., Hodges v. West, 13 Vet. 
App. 287, as amended (2000).

Here, the Board finds that the overall evidence does not show 
that the isolated incidents of upper respiratory 
manifestations and acute sinusitis in service were related to 
the clinical onset the veteran's current asthma.  

The VA examiner had found that it was highly unlikely that 
the veteran had developed any symptoms consistent with asthma 
or had been diagnosed with asthma while performing physical 
exercise and training during service.

The Board finds, based on its review of the record, that the 
veteran is not shown to have current disability manifested by 
asthma due to disease or injury that was incurred in or 
aggravated by service.  

Here, as the preponderance of the evidence is against the 
claim, service connection for asthma must be denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for asthma is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

